

 
 

--------------------------------------------------------------------------------

 
American Airlines, Inc.
6-1162-TRW-0670
Page

6-1162-TRW-0670




American Airlines, Inc.
P.O. Box 619616
Dallas-Fort Worth Airport, Texas  75261-9616




Subject:                      Miscellaneous Commitments for Model 787 Aircraft


Reference:
Purchase Agreement No. 3219 (the Purchase Agreement) between The Boeing Company
(Boeing) and American Airlines, Inc. (Customer) relating to Model 787 aircraft
(the Aircraft)





This letter agreement (Letter Agreement) is entered into on the date below, and
amends and supplements the Purchase Agreement. All capitalized terms used herein
but not otherwise defined in this Letter Agreement have the same meaning as in
the Purchase Agreement.


For ease of reference, a “Table of Contents” has been added as Attachment A to
this Letter Agreement.


1.                AGTA.


1.1           Taxes.


Section 2.2 of the AGTA is replaced in full by the following new provision:


“2.2           Taxes.


2.2.1                      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


















2.2.2                      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


2.2.3                      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]..


2.2.4             [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].






































































[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].




2.2.5                      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


2.2.6                  [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


1.2           Customs Duties.


1.2.1                      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].




















































1.2.2                      Boeing provides the information in the preceding
Section 1.2.1 to Customer as a courtesy, and not in lieu of professional
opinions rendered by counsel of Customer’s choice, subject to the limitations
that Boeing assumes no responsibility for the accuracy or timeliness of such
information, and that Customer agrees it will assert no claim against Boeing
based on such information.


1.3           Rate of Interest.


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


1.4           Advanced Payment Increases.


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].




1.5           FAA Manufacturer Changes.


Section 3.2.2 of the AGTA is replaced in full by the following new provision:
“3.2.2                      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].”






































1.6           FAA Operator Changes.


Section 3.3.2 of the AGTA is replaced in full by the following new Section
3.3.2:
“3.3.2                      Cost of Operator Changes.


3.3.2.1                    [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].:


(a)           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


(b)           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


3.3.2.2                      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]:


















































(a)           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


(b)           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


3.3.2.3                      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]:


(a)           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].,


(b)           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


(c)           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].”


1.7
Development Change and Manufacturer Change Production Revision Records.



[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].




























1.8           Part 121 Compliance Review.


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


1.9           Condition of Aircraft Suffering Damage.


The AGTA is amended by adding the following new Section 5.6 after Section 5.5 of
the AGTA.


“[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].”
.”


1.10           Target Delivery Dates.


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


1.11           Customer Delay in Acceptance of Aircraft.


Section 6.4 of the AGTA is replaced in full by the following new provision:
           “[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


































[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].




1.12           Customer Delay Due to Allied Pilots Association Strike.


The following new Section 6.5 is added to the AGTA after Section 6.4:


“6.5           Customer Delay Due to Allied Pilots Association Strike.


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:


6.5.1                      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT];


6.5.2                      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]


6.5.3                      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].”


1.13           Liquidated Damages and Right of Termination.


1.13.1                  [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].




























[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


















































































[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].




1.13.3                 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


1.13.4                 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


1.14           Notice to Customer in the Event of an Excusable Delay.


Section 7.2 of the AGTA is replaced in full by the following new provision:
“[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].”




1.15           Aircraft Damaged Beyond Repair.










































Section 7.5 of the AGTA is replaced in full by the following new provision:


“7.5           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].”


1.16           Termination.


Section 7.6 of the AGTA is replaced in full by the following new provision:


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


1.17           Excusable Delay.


The AGTA is amended by adding the following provision immediately following
Section 7.7:




































“7.8                  Section 7.5 of the AGTA is replaced in full by the
following new provision:


“7.5           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].”


1.18           Risk Allocation/Insurance.


1.18.1                      Article 8 of the AGTA is replaced in full by the
following new provisions:


“Article 8.                                Risk Allocation/Insurance.


8.1           [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]




8.1.1                      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]




8.1.2             Boeing Insurance.


(a)           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]




(b)           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
















(c)           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
.


8.1.3             Definition of Customer.  For the purpose of Section 8.1, the
term “Customer” includes American Airlines, Inc., its divisions, any
wholly-owned subsidiary of American Airlines, Inc. which is assigned any rights
or delegated any duties as permitted under the applicable Purchase Agreement,
the permitted assignees under the applicable Purchase Agreement, and their
respective directors, officers and employees.


8.2                  Title and Risk with Customer.


8.2.1             [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]




8.2.2             [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]











































 




8.2.3                      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]






8.2.4                  [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]




8.2.5                      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


 
8.2.6             Definition of Boeing.  For purposes of this Article 8.2, the
term “Boeing” includes The Boeing Company, its divisions, any wholly-owned
subsidiary of The Boeing Company which is assigned any rights or obligations in
accordance with Section 9.1 of the AGTA, the permitted assignees under the
applicable Purchase Agreement, provided that such assignees or subsidiaries have
performed services under the Customer Support Document to the AGTA and
Supplemental Exhibit CS1 to the Purchase Agreement, and their respective
directors, officers and employees.”






































1.18.2                      The insurance certificate provided by Boeing
pursuant to Section 8.1.2(c) of the AGTA (as amended by this Letter Agreement)
shall be substantially in the form of the certificate attached to this Letter
Agreement as Attachment B.






1.19           Alteon Interface Commitment.


1.19.1                  Section 9.1.5 of the AGTA is replaced in full by the
following new provisions:


“9.1.5                      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]:


9.1.5.1                      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]




9.1.5.2                      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]










































1.20           Exculpatory Clause in Post-Delivery Sale or Lease.


Section 9.7 of the AGTA is replaced in full by the following new provision:


“9.7           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
”


1.21           Termination for Certain Events.


1.21.1                      Article 10 of the AGTA is replaced in full by the
following new provision:


“Article 10.                                Termination for Certain Events.


10.1           Termination.  If either party:


(i)  [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]




(ii)  [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]


































10.2           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].




1.22           FAA Grounding.


1.22.1                  [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]






[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


















































[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]






1.22.2                      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]




1.23           FAA ETOPS Prevention.


































































[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]




1.24           Duplicate Remedies.


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]






2.           Line Station Spare Parts Support.


Customer, at its option, may participate in the use of spare parts held by
Boeing at any line station in accordance with the reasonable terms and
conditions set forth by Boeing for such participation.






















































3.           Product Assurance (Exhibit C).


3.1           Disclaimer and Release; Exclusion of Liabilities.


Section 11 of Part 2 of the Product Assurance Document is replaced in full by
the following new provision:


“11.           Disclaimer and Release; Exclusion of Liabilities.


11.1           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]




 
(A)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]





 
(B)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]





 
(C)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

































(D)           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]




11.2           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
.


11.3           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]




11.4           Definitions.  For the purpose of this Section 11, “BOEING” or
“Boeing” is defined as The Boeing Company, its divisions, subsidiaries,
Affiliates, the assignees of each, and their respective directors, officers,
employees and agents.”


3.2           Reimbursement for Service Bulletin Corrections.


Section 7.3.2 of Part 2 of the Product Assurance Document is replaced in full by
the following provision:


“7.3.2                      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]:


(a)  
[CONFIDENTIAL PORTION OMITTED AND

FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]




(b)  
[CONFIDENTIAL PORTION OMITTED AND

FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]
















3.3           FAR 145 Requirements.


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]




3.4           Warranty Claim, Response and Payment Time.


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]




3.5           Maximum Reimbursement.


The following provision is added to the end of Section 4.5 of Part 2 to the
Product Assurance Document:






















































“[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].”


3.6           Additional Service Life Policy Covered Components.


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:


3.6.1                  Additional Service Life Policy Covered Components.


3.6.1.1                      For purposes of Part 3 of the Product Assurance
Document, the following additional items (Additional SLP Components) shall be
deemed to be “SLP Components”, as defined in Section 1 of Part 3 of the Product
Assurance Document:


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


3.6.1.2                      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]:






[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]




























3.6.1.3                      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]


 


3.6.2                      [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
.


3.6.2.1                      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]:


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]








(i)  
[CONFIDENTIAL PORTION OMITTED AND FILED

SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]












































(ii)  
[CONFIDENTIAL PORTION OMITTED AND FILED

SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]






 
(iii)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]





3.7           Conditions and Limitations to the Service Life Policy.


3.7.1                      The following Section 4.5 is added to Part 3 of the
Product Assurance Document:


“4.5           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].”


3.7.2                      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]




[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


3.8
Boeing Back-Up of Supplier Turnaround Time Commitments.



























[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]




3.9           Supplier Warranty Commitment.


Section 1 of Part 4 of the Product Assurance Document is replaced in full by the
following new Section 1:


“1.           Supplier Warranties and Supplier Patent Indemnities.


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].”


3.10           Engine/Airframe Interface Commitment.


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].
















































[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:


(a)                  [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT];


(b)                  [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]




(c)                  [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
.



3.11           Boeing Indemnities Against Patent and Copyright Infringement.


Part 6 of the Product Assurance Document is replaced in full by the following
new provision:


“PRODUCT ASSURANCE DOCUMENT


PART 6:                      BOEING INDEMNITIES AGAINST PATENT AND COPYRIGHT
INFRINGEMENT AND TRADE SECRET MISAPPROPRIATION


1.           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]




[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:














(a)            [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]




(b)           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT],




[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


2.           Indemnity Against Copyright Infringement.


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
:


(a)            [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]




(b)           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT],


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


3.           Indemnity Against Trade Secret Misappropriation.


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:










(a)           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]




(b)           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT],




[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


4.           Exceptions, Limitations and Conditions.


4.1           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]




4.2           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


4.3           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


4.4           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


























4.5           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]




4.6           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


4.7           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]




4.8           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].






















































4.9           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


4.10           For the purposes of this Part 6, “BOEING” or “Boeing” is defined
as The Boeing Company, its divisions, wholly owned subsidiaries, the permitted
assignees of each, and their respective directors, officers, employees and
agents.


4.11            For the purposes of this Part 6, “Customer” is defined as
American Airlines, Inc., its divisions, wholly owned subsidiaries, the permitted
assignees of each, and their respective directors, officers, employees and
agents.”








4.           Performance.


4.1           Performance Guarantees/Data Base Changes.


4.1.1                      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]










































4.1.2                      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


4.1.3                      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]:


(a)           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]




(b)           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]




(c)           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]












































(d)           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


4.1.4                      Upon the occurrence of any performance data base
change, Boeing agrees to take the following action:


(a)           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


(b)           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


(c)           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


(d)           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].












































(e)           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


4.1.5                      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


4.1.6                      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].




5.           [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
























































[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]




[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


5.1           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


5.2           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


5.3           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
















































5.4           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


5.5           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


5.6           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


5.7           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


6.           Assignment.


This Letter Agreement is being provided to Customer as an accommodation and
cannot be assigned, in whole or in part, without the prior written consent of
Boeing.
















































7.           Confidential Treatment.


Customer and Boeing understand that certain commercial and financial information
contained in this Letter Agreement are considered by Boeing and Customer as
confidential. Customer and Boeing agree that each will treat this Letter
Agreement and the information contained herein as confidential and will not,
without the prior written consent of the other, disclose this Letter Agreement
or any information contained herein to any other person or entity, except as
provided in this Letter Agreement or the applicable Purchase Agreement.




Very truly yours,


THE BOEING COMPANY


By               


Its            Attorney-In-Fact                                                            


ACCEPTED AND AGREED TO this


Date:    , 2008


AMERICAN AIRLINES, INC.


By                                                              


Its                                                              


Attachment A - Table of Contents
Attachment B - Form of Insurance Certificate of Boeing

P.A.  No. 3219
Miscellaneous Commitments for Model 787 Aircraft
BOEING PROPRIETARY


 
 

--------------------------------------------------------------------------------

 
Attachment A to
6-1162-TRW-670 Page  





Table of Contents


Subject                                                                               Paragraph
 


 
1.      AGTA
 
Taxes (Art.
2)                                                                                           1.1
 
Customs Duties (Art.
2)                                                                                                     1.2
 
Rate of Interest (Art.
2)                                                                                           1.3
 
Advanced Payment Increases (Art.
2)                                                                                                                1.4
 
FAA Manufacturer Changes (Art.
3)                                                                                                                1.5
 
FAA Operator Changes (Art.
3)                                                                                                     1.6
 
Development Change and Manufacturer Change Production
 
Revision Records (Art.
4)                                                                                                     1.7
 
Part 121 Compliance Review (Art.
4)                                                                                                                1.8
 
Condition of Aircraft Suffering Damage (Art. 5)1.9
 
Target Delivery Dates (Art.
6)                                                                                                     1.10
 
Customer Delay in Acceptance of Aircraft (Art.
6)                                                                                                                1.11
 
Customer Delay Due to Allied Pilots Association Strike (Art. 6)1.12
 
Liquidated Damages and Right of Termination (Art. 7)1.13
 
Notice to Customer in the Event of an Excusable Delay (Art. 7)1.14
 
Aircraft Damaged Beyond Repair (Art.
7)                                                                                                                1.15
 
Termination (Art.
7)                                                                                           1.16
 
Excusable Delay (Art.
7)                                                                                                     1.17
 
Risk Allocation/Insurance (Art.
8)                                                                                                     1.18
 
Alteon Interface Commitment (Art
9)                                                                                                                1.19
 
Exculpatory Clause in Post-Delivery Sale or Lease (Art. 9)1.20
 
Termination for Certain Events (Art.
10)                                                                                                                1.21
 
FAA
Grounding                                                                                           1.22
 
FAA ETOPS
Prevention                                                                                                     1.23
 
Duplicate
Remedies                                                                                           1.24
 


 
2.      Line Station Spare Parts Support
 


 


 
3.      Product Assurance (Exhibit C)
 
Disclaimer and Release; Exclusion of Liabilities (Part 2)3.1
 
Reimbursement for Service Bulletin Corrections (Part 2)3.2
 
FAR 145 Requirements (Part
2)                                                                                                     3.3
 
Warranty Claim, Response and Payment Time (Part 2)3.4
 
Maximum Reimbursement (Part
2)                                                                                                                3.5
 
Additional Service Life Policy Covered Components (Part 3)3.6
 
Conditions and Limitations to the Service Life Policy (Part 3)3.7
 
Boeing Back-Up of Supplier Turnaround Time3.8
 
Commitments (Part 4)
 
Supplier Warranty Commitment (Part
4)                                                                                                                3.9
 
Engine/Airframe Interface Commitment (Part 5)3.10
 
Boeing Indemnities Against Patent and
Copyright                                                                                                                3.11
 
Infringement (Part 6)
 


 
4.      Performance
 
Performance Guarantees/Data Base
Changes                                                                                                                4.1
 


 
5.           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]


 


 
6.  Assignment
 


 
7.  Confidential Treatment
 

P.A.  No. 3219
Miscellaneous Commitments for Model 787 Aircraft
BOEING PROPRIETARY


 
 

--------------------------------------------------------------------------------

 



Sample Insurance Certificate (Boeing)


BROKER’S  LETTERHEAD


[ date ]


Certificate of Insurance Ref.
No.                                                                           




THIS IS TO CERTIFY TO:


 
American Airlines, Inc. (hereinafter “American”)

 
P.O. Box 619616

 
Dallas-Fort Worth Airport, Texas  75261-9616





that Insurers, EACH FOR HIS OWN PART AND NOT ONE FOR THE OTHER, are providing
the following insurance:


NAMED INSURED:
The Boeing Company (hereinafter “Boeing”)



ADDRESS OF INSURED:
Post Office Box 3707

 
Seattle, Washington 98124-2207



PERIOD OF INSURANCE:
See attached Schedule of Insurers



GEOGRAPHICAL LIMITS:
Worldwide



EQUIPMENT INSURED:
All Boeing [model] [type] aircraft owned or operated by American that are the
subject of that certain Purchase Agreement No._______ dated _______, 20xx
between American and Boeing, as more particularly described on the attached
Schedule of Aircraft, as such schedule may be amended from time to time.




P.A.  No. 3219
Miscellaneous Commitments for Model 787 Aircraft
BOEING PROPRIETARY


 
 

--------------------------------------------------------------------------------

 

 
DESCRIPTION OF COVERAGES



A. AIRCRAFT HULL INSURANCE
All risks of ground and flight physical damage coverage in respect of all
aircraft owned by, leased to or operated by the Named Insured, including the
Aircraft and any engines (including the Engines) and any parts (including the
Parts) while attached to any such Aircraft or removed therefrom but not
replaced, subject to policy terms, conditions, limitations, exclusions and
deductibles.



Amount of Insurance:
Agreed Value (as per Policy terms and conditions).



B. AIRCRAFT LIABILITY INSURANCE
Aircraft Liability Insurance, including Bodily Injury (including passengers),
Property Damage, Aircraft Liability, Passenger Legal Liability,
Premises/Operations Liability, Personal Injury, and Contractual Liability
Insurance, subject to policy terms, conditions, limitations, exclusion and
deductibles.



Limit of Liability:
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 
.




P.A.  No. 3219
Miscellaneous Commitments for Model 787 Aircraft
BOEING PROPRIETARY


 
 

--------------------------------------------------------------------------------

 

SPECIAL PROVISIONS APPLICABLE TO THE ADDRESSEE(S)




Subject to the policy terms, conditions, limitations, exclusions and deductibles
and solely with respect to Purchase Agreement No._____ dated as of _____, 1997
(the “Purchase Agreement”) between American and The Boeing Company (“Boeing”),
the policies set forth in the attached Schedule of Insurers are amended to
include the following:


1.
Solely with respect to Aircraft Liability Insurance, American is included as an
additional Insured, but only to the extent that Boeing is obligated by its
agreements to indemnify and hold harmless American under Section 8.1.1 of the
Aircraft General Terms Agreement, AGTA-AAL, applicable to the Purchase Agreement
and then only to the extent of coverage provided by the policy;



2.
Solely with respect to Aircraft Hull Insurance, each Insurer agrees to waive any
rights of subrogation against American to the extent that Boeing has waived such
rights by the terms of its agreements to indemnify American pursuant to the
Purchase Agreement;



3.
Solely with respect to Aircraft Liability Insurance, to the extent American is
insured hereunder, such insurance shall not be invalidated or minimized by any
action or inaction, omission or misrepresentation by the Insured regardless of
any breach or violation of any warranty, declaration or condition contained in
such policies;



4.
Solely with respect to Aircraft Liability Insurance, to provide that all
provisions of the insurance coverages referenced above, except the limits of
liability, will operate to give each Insured or additional insured the same
protection as if there were a separate Policy issue to each;



5.
Solely with respect to Aircraft Liability Insurance, such insurance will be
primary and not contributory nor excess with respect to any other insurance
available for the protection of American, but only to the extent that Boeing is
obligated by its agreements to indemnify and hold harmless American under
Section 8.1.1 of the Aircraft General Terms Agreement, AGTA-AAL, applicable to
the Purchase Agreement and then only to the extent of coverage provided by the
policy;



6.
Each of the Aircraft Liability Insurance policy and Aircraft Hull Insurance
policy provides that:  American shall not have any obligation or liability for
premiums, commissions, calls or assessments in connection with such insurance;



7.
With respect to the Aircraft Liability Insurance, if a policy is canceled for
any reason whatsoever, any substantial change is made which would reduce the
amount of coverage as certified herein, or if a policy is allowed to lapse for
nonpayment of premium, such cancellation, change or lapse shall not be effective
as to American for thirty (30) days after receipt by American of written notice
from the Insurers or their authorized representatives or Broker of such
cancellation, change or lapse; and



8.
For the purposes of the Certificate, “American” is defined as American Airlines,
Inc., its divisions, any wholly-owned subsidiary of American Airlines, Inc.
which is assigned any rights or obligations in accordance with Article 9.1 of
the AGTA, the assignees of each permitted under the applicable Purchase
Agreement, and their respective directors, officers and employees.


P.A.  No. 3219
Miscellaneous Commitments for Model 787 Aircraft
BOEING PROPRIETARY


 
 

--------------------------------------------------------------------------------

 

 
THE BOEING COMPANY

 
AND ALL ITS SUBSIDIARIES



 
SCHEDULE OF SUBSCRIBING INSURERS

 
POLICY TERM:  DECEMBER 1, 1996 TO DECEMBER 1, 1997





 
COVERAGES:



 
Aircraft Hull and Liability Insurance





 
POLICY

SUBSCRIBING INSURERS FOR 100% PARTICIPATIONNUMBER










 
SEVERAL LIABILITY NOTICE





The subscribing insurers’ obligations under contracts of insurance to which they
subscribe are several and not joint and are limited solely to the extent of
their individual subscriptions.  The subscribing insurers are not responsible
for the subscription of any co-subscribing insurer who for any reason does not
satisfy all or part of its obligation.



P.A.  No. 3219
Miscellaneous Commitments for Model 787 Aircraft
BOEING PROPRIETARY


 
 

--------------------------------------------------------------------------------

 



Subject to the terms, conditions, limitations and exclusions of the relative
policies except for the specific declarations contained in this certificate.




(signature)


(typed name)


(title)



P.A.  No. 3219
Miscellaneous Commitments for Model 787 Aircraft
BOEING PROPRIETARY


 
 

--------------------------------------------------------------------------------

 
